DETAILED ACTION
	
Response to Arguments
This communication is in responsive to the Response filed 01-16-2021. Claims 1-2 and 4-18 are currently pending. 

Election/Restrictions
Claims 1, 2, 4-10, and 18 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on November 7, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 7, 2019 is withdrawn. Claims 11-17, directed to a method of making a separator, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable (see In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01). 
Claim Rejections - 35 USC § 112
The rejection of claims 1, 2, and 4-10 under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, is withdrawn because Applicant amended claim 1.
The rejection of claims 1, 2, and 4-10 under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, is withdrawn because Applicant amended claim 1. 

Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, and 4-10 under 35 U.S.C. § 103 as being unpatentable over Nam et al (US 2019/0355959 A1), hereinafter “Nam,” in view of Shimura et al (US 2019/0123319 A1), hereinafter “Shimura,” is withdrawn because Applicant amended claim 1 and Applicant’s argument with respect to the ratio of the inorganic particles’ Dv90 value to the porous layer’s thickness is persuasive. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhaoyang Li on Tuesday December 15, 2020.
The application has been amended as follows:
11. (Amended) A method for preparing [[a]]the separator of claim 1, wherein the method 
mixing inorganic particles with a binder to generate a mixture;
adding a first solvent into the mixture;
stirring the mixture with the first solvent to obtain a uniform coating solution; coating the uniform coating solution onto a surface of a porous substrate to form a wet film;
the coating solution is in a range from 7% to 25%; and
wherein a ratio of Dv90 of the inorganic particles to the thickness of the porous layer is in a range from 0.3 to 3.0. 

Allowable Subject Matter
Claims 1, 2, and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art reference could be found that fairly teaches or suggests a separator comprising a porous layer including inorganic particles wherein the ratio of the Dv90 of the inorganic particles to the porous layer’s thickness is 0.3 to 3.0.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729